Citation Nr: 0815388	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left arm 
neuropraxia (minor extremity), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March 1983 to June 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2007, the appellant testified at a travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  At 
that time, the VLJ agreed to hold the record open an 
additional 30 days pending receipt of additional evidence and 
accepted the appellant's oral waiver of consideration by the 
agency of original jurisdiction (AOJ).

In January 2008, within the 30 day time-frame allotted, the 
Board received additional VA treatment records dated December 
2007 from the appellant.  These records have been associated 
with the claims folder.


FINDING OF FACT

The appellant's neuropraxia of the left (minor) arm is 
currently manifested by complaints of intermittent pain and 
numbness with weakness, affecting his ability to use buttons 
and zippers, with clinical findings for full range of motion, 
no atrophy, good motor strength, sensory deficit of a 
stocking glove distribution rather than radicular/nerve root 
type, and intact vibration and proprioception sensation.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
neuropraxia of the left (minor) arm are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

VA received a claim for increase on August 4, 2005.  
Thereafter, VA sent the appellant a VCAA letter dated August 
12, 2005.  The Board finds that the VCAA letter was not fully 
compliant with the statutory notice requirements as outlined 
above.  The letter failed to notify the appellant that to 
substantiate his claim the evidence may show the effect that 
the worsening of his condition has on his employment and 
daily life.  The letter also failed to notify the appellant 
that, if an increase in disability was found, the disability 
rating would be assigned in accordance with the applicable 
diagnostic code based on the nature of the symptoms of the 
condition, the severity and duration, and their impact upon 
employment and daily life.

Inadequate notice is presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant.  The record 
shows that the appellant had actual knowledge, and discerned 
as a reasonable person should, that he could submit evidence 
of the effect of his disability on employment and daily life.  
In an August 2005 statement, he wrote "The pain caused me to 
not be able to work much [sic].  The pills make me goofy and 
[sic] the pain makes me useless."  At his December 2007 
hearing, the appellant testified regarding the affect of his 
disability on daily life and employment.  He reported that, 
during flare-ups, he cannot operate zippers or buttons and 
that his pain medication caused him not to think clearly.  He 
further reported that he had to close his businesses, dollar 
stores, because he was unable to physically and mentally 
function.  Additionally, the Board observes that the 
appellant was notified via the statement of the case dated 
November 2006 of the laws and regulations governing claims 
for increase, including the appropriate diagnostic criteria.  
Finally, the Board observes that the appellant has been 
represented throughout his appeal.  In view of the above, the 
Board concludes that the essential fairness of the 
adjudication is intact, and the appellant has had a 
meaningful opportunity to participate in the adjudication of 
this claim, with the benefit of representation.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
appellant was afforded a VA examination.  Additionally, the 
appellant testified before the undersigned VLJ at a travel 
Board hearing in December 2007.  At that time, the VLJ agreed 
to leave the record open for an additional 30 days pending 
receipt of additional medical evidence from the appellant.  
The appellant, thereafter, provided additional medical 
evidence, which has been associated with the claims folder.  
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

II.  Increased Rating for Neuropraxia

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

The appellant's neuropraxia of the left (minor) arm is 
currently rated at the 30 percent disability level under 
Diagnostic Code 8510.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8510.  For the minor extremity, diagnostic Code 8510 
provides a 30 percent evaluation for moderate incomplete 
paralysis of the upper radicular group; a 40 percent 
evaluation is warranted when there is severe incomplete 
paralysis of the upper radicular group; and the maximum 60 
percent evaluation is warranted when there is complete 
paralysis, including if all shoulder and elbow movement has 
been lost, or is severely affected, but the hand and wrist 
movements are not affected.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8510.

Additionally, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a.

VA treatment records dated 2004 and 2005 mostly show 
complaints of musculoskeletal pain involving the neck and 
back, and a diagnosis for chronic pain syndrome.  The 
appellant takes pain medication and receives pain management 
for this condition.  Treatment notes dated September and 
October 2005 show complaints of pain and intermittent 
numbness of the left arm.  The appellant reported that he had 
total numbness of the left upper extremity for about 3 weeks.  
The assessment was neuropraxia of left upper extremity.  
Treatment notes dated 2006 show complaints of neck and back 
pain, with neck pain radiating to the left elbow.  It was 
noted that he was enrolled in the pain clinic.  In August 
2006, a neurology consultation report shows that the 
appellant was evaluated for complaints of neck and back pain 
shooting into his upper extremities.  He was assessed with 
cervical degenerative disc disease.  Clinical findings for 
the left upper extremity show 4/5 strength of intrinsic 
muscles, 5/5 tricep and bicep strength, and 2+ reflexes at 
the elbow, tricep and wrist.  Decreased sensation in an 
uneven anatomical distribution was noted.  Additional 
treatment records show continued complaints of neck and left 
shoulder pain secondary to myofascial syndrome, cervical 
spondylosis, and cervical degenerative disc disease.

On VA examination in August 2005, the appellant complained of 
off-and-on pain and numbness of the left arm.  He reported 
that he feels that his left arm is almost dead.  He denied 
any alleviating factors.  When asked to describe the effect 
on daily activity, he reported that he is right-handed and 
that he tried not carrying items with his left hand because 
he will drop them.  He reported owning a dollar store and 
that sometimes moving things with both his hands was 
"bothersome."  An EMG study of the left arm muscles was 
within normal limits.  Clinical findings show a normal 
appearing left upper arm and full range of motion at the 
shoulder, elbow and wrist joints.  There was no atrophy of 
the muscles, normal tone and strength.  Deep tendon reflexes 
were described as 2+ and normal.  Altered pinprick sensation 
of the left arm and hand was noted.  Vibratory sense was 
intact.  The diagnosis was neuropraxia of the left arm.

At his December 2007 hearing, the appellant testified that he 
had intermittent pain and numbness along with weakness of the 
left arm.  He reported that he could not use zippers or 
buttons.  He also reported that "When I do have pain, I'm 
medicated for the pain; I take Morphine and Hydrocodrone."  
The appellant indicated that he had episodes of "dead arm" 
where his arm is completely numb with dead weight that 
requires him to use a sling for support because it's 
essentially useless.  He stated that this occurs every couple 
of weeks or more, or lasts all month, or it might last for 
two weeks at a time.  The appellant testified that he owned 2 
stores, but that he closed these businesses in "June" 
because the medications affected his ability to think 
clearly.  The appellant further testified that, on the day of 
his August 2005 VA examination, he did not have a problem 
with this arm; he described it as a good day in terms of his 
disability.

A December 2007 VA treatment note reflects that the appellant 
presented for management of left shoulder pain flare-up.  By 
history, the flare-up began 3 days earlier and involved pain 
from the left shoulder to the elbow, along with numbness and 
tingling.  He reported that he could not use zippers or 
buttons because of weakness and dysfunction.  He reported 
that the symptoms last no more than 2 weeks during flare-ups.  
Clinical findings were negative for atrophy of the left upper 
extremity.  Motor examination of the left upper extremity 
showed 4+/5 tricep strength and 4/5 bicep and grip strength.  
Sensory examination showed diminished stocking glove 
distribution to 1 inch below elbow.  The examiner commented 
that "interestingly" two point discrimination appeared 
intact.  Sensation was intact to vibration and 
proprioception.  The assessment was left cervical neuropathy 
of unknown etiology.  It was noted that "His muscle and his 
sensory deficit on the left [was] more of a stocking glove 
distribution rather than radicular/nerve root specific."  
The examiner further commented that "Motor exam doesn't to 
my knowledge fit nerve distribution deficit.  Patient doesn't 
desire any medication at this point only documentation of 
flare-up."

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against an evaluation 
greater than 30 percent for the neuropraxia of the left 
(minor) upper extremity and that a uniform (not staged) 
disability rating is appropriate.  The evidence of record 
shows no more than moderate incomplete paralysis of the left 
upper extremity.  The appellant's disability is manifested by 
complaints of intermittent pain and numbness.  Although the 
appellant describes episodes of "dead arm" requiring use of 
a sling, VA treatment records primarily show treatment for 
neck and back problems, and there is no documented evidence 
of loss of motor and sensory function requiring use of a 
sling.  The evidence of record shows that the appellant 
experiences impaired function that affects his ability to use 
buttons and zippers during flare-up, and causes him to rely 
more upon his dominant, right, upper extremity.  Furthermore, 
clinical findings show full range of motion, no atrophy of 
the left upper extremity, good motor strength, and sensory 
deficit of a stocking glove distribution rather than 
radicular/nerve root type.  Also, sensation was intact to 
vibration and proprioception.  See, 38 C.F.R. §§ 4.120, 
4.123, 4.124 which provide a framework for rating this 
disability.

Ultimately, the evidence does not reflect that the 
appellant's neuropraxia of the left (minor) arm is manifested 
by severe incomplete paralysis of the upper radicular group 
or complete paralysis.He does not have atrophy or loss of 
reflexes.  Rather, the primary manifestions are sensory.  The 
appellant clearly demonstrated some impairment; however, the 
evidence of record does not reflect that these are such that 
they rise to the level of severe incomplete paralysis of the 
upper radicular group.  Accordingly, the claim is denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased evaluation for left arm neuropraxia (minor 
extremity), currently rated as 30 percent disabling, is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


